DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-10 in the reply filed on 12/23/2021 is acknowledged. Claims 8 and 11-12 are withdrawn as being directed towards non-elected inventions. The elections correspond to Figures 1, 4, and 5 (previously incorrectly labeled as Figures 1, 2, and 3, respectively). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1–7 and 9–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the term “respectively” in line 9. It is unclear what function this term serves. If the term were deleted, how would this change the meaning of the claim? Typically, “respectively” serves to match two items with two later-recited items. 
Claim 2 recites “the upper portion of the steam generator” and “the lower portion.” There is insufficient antecedent basis for these limitations in the claim. 
Claim 2 recites “the second connecting pipe is installed on the lower portion than the first connecting pipe.” This limitation is unclear. It should be amended to clarify which component has a/the lower portion, and also which two components are being 
The term “suddenly” in claim 5 is a relative term which renders the claim indefinite. The term “suddenly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no consensus in the art for what amount of time, or ranges thereof, would be considered sudden or non-sudden.
The term “outside” in claim 6 is unclear. It is unclear if it intends to recite that the pressurizing tank is “outside” (and if so, outside of what?), or if the first safety valve is outside (and if so, outside of what?).
Claim 6 recites “at least some of steam.” It is unclear if this steam is intended to be separate from the previously-recited steam, or the same steam recited in claim 1. If the latter, then it should be “the steam.” 
Claim 7 recites “the opening setting pressure.” This is not a known term in the art. It is unclear what is meant by this term. 
Claim 7 recites “the safety valve.” There is insufficient antecedent basis for this term in the claim. 
Claim 7 recites the step of setting a valve pressure. This is a step performed by an operator acting on the claimed system. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). Because claim 7 is directed towards an apparatus but only recites a method step, the claim is unclear. 
Claim 10 recites “maximum capacity of the steam flowing through the connecting pipe valve is 5% of full power steam amount of the steam generator.” This limitation does not make sense. Steam does not have a capacity. Therefore, “the maximum capacity of the steam” does not make sense. Additionally, the term “full power steam amount of the steam generator” is not a known term and nor can the Examiner extract a meaning from this term. Steam generators are not measured in terms of their “full power steam amount.” It is entirely unclear what claim 10 intends to recite. Examiner reminds Applicant that the claims are directed towards an apparatus, and any limiting recitations in the claims must be structural limitations. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is directed towards an apparatus, but the only recited limitation is method step. Therefore, (s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “KR017” (KR 101559017 B11) in view of “KR670” (KR20140018670A2).
Regarding claim 1, KR071 teaches (Fig. 3) a steam generator accident mitigation system to mitigate an accident if the accident occurs in a steam generator (112) installed inside a containment building (unlabeled concrete surrounding the sides and bottom of 121 and  122) of a nuclear power plant, the system comprising:  	a pressurizing tank (141) which is installed inside the containment building and comprises a first cooling water and a gas (gas in space at top of 141) for pressurizing the first cooling water therein;  	at least one connecting pipe (142) connecting the steam generator (112) and the pressurizing tank (141); and  	at least one connecting pipe valve (142a) which is installed in the at least one connecting pipe (142), respectively, and is able to control the amount of opening of the connecting pipe (142);  	wherein opening of the at least one connecting pipe valve (142a) permits fluid communication between the steam generator (112) and the pressurizing tank (141).
KR071 does not explicitly state that the gas at the top of 141 is non-condensable. 
KR670 does teach this. 
KR670 is also in the art area of emergency cooling tanks for nuclear reactors (abstract) and teaches (Fig. 2) such a cooling tank (53) that has a non-condensable gas (nitrogen) for pressurizing the cooling water therein (“A nitrogen gas tank for supplying nitrogen to the emergency core coolant tank to pressurize the emergency core coolant tank,” top of page 3). The skilled artisan would have been motivated to utilize the pressurized coolant of KR670 because it “allows the injection of emergency…coolant in both high and low pressure environments” and also the compression allows greater amount of coolant to be stored, i.e., “the emergency core coolant volume can be increased by about twice, and thus the emergency cooling capacity of the reactor system can be improved by increasing the emergency core coolant injection amount,” mid-page 4.
Regarding claim 2, the above-described combination of KR017 with KR670 teaches all the elements of the parent claim. KR071 additionally teaches (Fig. 3) wherein: the at least one connecting pipe includes a first connecting pipe (131) and a second connecting pipe (142);  	the first connecting pipe (131) is installed on the upper portion of the steam generator (112), and the first cooling water in the pressurizing tank or steam generated from the steam generator can flow through the first connecting pipe (steam generated in the steam generator 112 flows upwards into the first connecting pipe 131); and  	the second connecting pipe (142) is installed on the lower portion than the first connecting pipe, and the first cooling water in the pressurizing tank or a 3second cooling (first cooling water in tank 141 flows through second connecting pipe 142).

Regarding claim 5, the above-described combination of KR017 with KR670 teaches all the elements of the parent claim. KR071 additionally teaches (Fig. 3) wherein: the first cooling water is configured to move from the pressurizing tank (141) to the steam generator (112) if the pressure inside the steam generator suddenly decreases (if the pressure inside steam generator 112 decreases, water will naturally circulate from tank 141 into the steam generator 112 via line 142 because fluid moves from regions of higher pressure to lower pressure).
Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR017 (different embodiment: Figure 4) in view of KR670.
Regarding claim 1, KR017 teaches (Fig. 4) a steam generator accident mitigation system to mitigate an accident if the accident occurs in a steam generator (112) installed inside a containment building (unlabeled concrete surrounding the sides and bottom of 121 and  122) of a nuclear power plant, the system comprising:  	a pressurizing tank (122) which is installed inside the containment building and comprises a first cooling water (see shaded area inside tank 122) and a non-condensable gas (gas in space at top of 122) for pressurizing the first cooling water therein;  	at least one connecting pipe (131) connecting the steam generator (112) and the pressurizing tank (122); and  	at least one connecting pipe valve (134a) which is installed in the at least one (131), respectively, and is able to control the amount of opening of the connecting pipe;  	wherein opening of the at least one connecting pipe (131) valve permits fluid communication between the steam generator (112) and the pressurizing tank (122).
KR071 does not explicitly state that the gas at the top of 141 is non-condensable. 
KR670 does teach this. 
KR670 is also in the art area of emergency cooling tanks for nuclear reactors (abstract) and teaches (Fig. 2) such a cooling tank (53) that has a non-condensable gas (nitrogen) for pressurizing the cooling water therein (“A nitrogen gas tank for supplying nitrogen to the emergency core coolant tank to pressurize the emergency core coolant tank,” top of page 3). The skilled artisan would have been motivated to utilize the pressurized coolant of KR670 because it “allows the injection of emergency…coolant in both high and low pressure environments” and also the compression allows greater amount of coolant to be stored, i.e., “the emergency core coolant volume can be increased by about twice, and thus the emergency cooling capacity of the reactor system can be improved by increasing the emergency core coolant injection amount,” mid-page 4.
Regarding claim 2, the above-described combination of KR017 with KR670 teaches all the elements of the parent claim. KR017 additionally teaches (Fig. 4) wherein: the at least one connecting pipe (131) includes a first connecting pipe (134) and a second connecting pipe (116);  	the first connecting pipe (134) is installed on the upper portion of the steam (112), and the first cooling water in the pressurizing tank or steam generated from the steam generator can flow through the first connecting pipe (steam generated in the steam generator 112 flows upwards into the first connecting pipe 134); and  	the second connecting pipe (116) is installed on the lower portion than the first connecting pipe, and the first cooling water in the pressurizing tank or a 3second cooling water in the steam generator can flow through the second connecting pipe (steam is condensed in heat exchanger 133, and this becomes the second cooling water that flows through second connecting pipe 116 and back into the steam generator 112).
Regarding claim 3, the above-described combination of KR017 with KR670 teaches all the elements of the parent claim. KR071 additionally teaches (Fig. 4) wherein: in case the pressure inside the steam generator increases due to the accident, the second cooling water or the steam is configured to move from the steam generator to the pressurizing tank by a pressure difference (if the pressure inside steam generator 112 increases, the steam escapes through the top of 112 into line 131 and then goes into tank 122).

Regarding claim 4, the above-described combination of KR017 with KR670 teaches all the elements of the parent claim. KR071 additionally teaches (Fig. 4) 	a steam generator tube (114, 115) located inside the steam generator (112); and  	the second cooling water or the steam being configured to move from the steam generator to the pressurizing tank if the steam generator tube is ruptured (if tube 115 ).


Claims 1–5 and 9–10 are rejected under 35 U.S.C. 103 as being unpatentable over No (US 5,761,262) in view of KR670.
Regarding claim 1, No teaches (Fig. 1) a steam generator accident mitigation system to mitigate an accident if the accident occurs in a steam generator (2) installed inside a containment building (14) of a nuclear power plant, the system comprising:  	a pressurizing tank (15) which is installed inside the containment building and comprises a first cooling water;  	at least one connecting pipe (16, 17) connecting the steam generator and the pressurizing tank; and  	at least one connecting pipe valve (see valves in pipes 16, 17) which is installed in the at least one connecting pipe, respectively, and is able to control the amount of opening of the connecting pipe;  	wherein opening of the at least one connecting pipe valve permits fluid communication between the steam generator and the pressurizing tank (when the valves in lines 16, 17 are open, a loop is formed including tank 15 and steam generator 2).
No does not teach that tank 15 has a non-condensable gas for pressurizing the cooling water therein.
KR670 does teach this. KR670 is also in the art area of emergency cooling tanks for nuclear reactors (abstract) and teaches (Fig. 2) such a cooling tank (53) that has a non-condensable gas (nitrogen) for pressurizing the cooling water therein (“A nitrogen ). The skilled artisan would have been motivated to utilize the pressurized coolant of KR670 because it “allows the injection of emergency…coolant in both high and low pressure environments” and also the compression allows greater amount of coolant to be stored, i.e., “the emergency core coolant volume can be increased by about twice, and thus the emergency cooling capacity of the reactor system can be improved by increasing the emergency core coolant injection amount,” mid-page 4. 
Regarding claim 2, the above-described combination of No with KR670 teaches all the elements of the parent claim. No additionally teaches (Fig. 1) wherein: the at least one connecting pipe (16, 17) includes a first connecting pipe (17) and a second connecting pipe (16);  	the first connecting pipe (17) is installed on the upper portion of the steam generator (2), and the first cooling water in the pressurizing tank or steam generated from the steam generator can flow through the first connecting pipe (excess steam in steam generator 2 is dumped into line 17); and  	the second connecting pipe (16) is installed on the lower portion than the first connecting pipe, and the first cooling water in the pressurizing tank (15) or a 3second cooling water in the steam generator can flow through the second connecting pipe (first cooling water in tank 15 flows through second connecting pipe 16 and into steam generator 2)
Regarding claim 3, the above-described combination of No with KR670 teaches all the elements of the parent claim. No additionally teaches (Fig. 1) wherein: in case the pressure inside the steam generator increases due to the accident, the second cooling water or the steam is configured to move from the steam generator to the pressurizing tank by a pressure difference (if the pressure inside steam generator 2 increases, the steam escapes through the top of the steam generator 2 and gets dumped into line 17).

Regarding claim 4, the above-described combination of No with KR670 teaches all the elements of the parent claim. No additionally teaches (Fig. 1) 	a steam generator tube located inside the steam generator (not shown but implicit; the lines leaving and returning to reactor vessel 1 penetrate the steam generator internally and the primary coolant circulates inside the steam generator inside these tubes, not mixing with the secondary coolant flowing around the outside of them inside 2); and  	the second cooling water or the steam being configured to move from the steam generator to the pressurizing tank if the steam generator tube is ruptured (if one of the primary coolant tubes internal to steam generator 2 ruptures, and excess steam is created inside steam generator 2, this excess steam is dumped into tank 15 via line 17).
Regarding claim 5, the above-described combination of No with KR670 teaches all the elements of the parent claim. No additionally teaches (Fig. 1) wherein: the first cooling water is configured to move from the pressurizing tank (15) to the steam (2) if the pressure inside the steam generator suddenly decreases (if the pressure inside steam generator 2 suddenly decreases, fluid will naturally circulate from tank 15 into the steam generator 2 via line 16 because fluid moves from regions of higher pressure to lower pressure; gravity also assists in this loop).
Regarding claim 9, the above-described combination of No with KR670 teaches all the elements of the parent claim. Additionally, No teaches (Fig. 1) wherein: the connecting pipe valve is configured to be operated manually (as is known in the art, within a nuclear reactor, the valves in lines 16, 17 can both be operated remotely by the reactor operator from the control room or opened manually by personnel).

Regarding claim 10, the above-described combination of No with KR670 teaches all the elements of the parent claim. This combination does not address the capacity of the steam in the pipes or the in the steam generator. However, as best understood by the Examiner in light of the above 112(b) rejections, the amount of steam that connecting lines 16, 17 can hold is a result-effective variable that is optimizable by the size of the pipes using to form lines 16, 17. Additionally, the amount of steam in steam generator 2 is optimizable based directly on the size of the steam generator. Therefore, if the skilled artisan desires a certain ratio between the lines 16, 17 and the steam generator 2, then this relationship is easily optimized by increasing or decreasing the sizes of the pipes 16, 17 and/or the steam generator 2. For example, as shown in Fig. 1 of No, the water tank 15 is significantly smaller than the steam generator 2. Therefore, the skilled artisan would have been motivated to ensure that lines 16, 17 only . 

Claims 6–7 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined No with KR670, further in view of KR017.
Regarding claim 6, the above-described combination of No with KR670 teaches all the elements of the parent claim. Additionally No teaches (Fig. 1) at least some of the steam introduced from the steam generator (2) into the pressurizing tank (15). 
This combination does not explicitly teach the claimed first safety valve installed on one end of the pressurizing tank outside. 
KR017 does teach this. KR017 is in the same art area of emergency steam generator cooling for nuclear reactors and teaches (Fig. 3) 	a first safety valve (155a) installed on one end of the pressurizing tank outside (141). The installation of this valve 155a installed on the external top end of No’s tank 15 would have fulfilled the limitation wherein  4 	at least some of steam introduced from No’s steam generator 2 into No’s pressurizing tank 15 being configured to be released inside No’s containment building 14 through KR017’s added first safety valve 155a. 
The skilled artisan would have been motivated to utilize this safety valve because, as is well-known in the art, emergency safety valves are useful—and often required—within emergency cooling systems such as No’s. In this case, because No’s tank 15 is responsible for keeping steam generator 2 (and by extension, reactor vessel 1) cool in an emergency, then the skilled artisan would be motivated to provide tank 15 

Regarding claim 7, the above-described combination of No with KR670 and KR017 teaches all the elements of the parent claim. the reactor operator is capable of performing the step of setting the operating pressure of the first safety valve (155a of KR017, as added to the top of No’s tank 15, as explained above in response to claim 6) to be lower than a corresponding pressure of another safety valve installed in a main steam pipe connecting the steam generator and a turbine. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner




/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 44-page Foreign Reference in the file 10/23/2021.
        2 see the attached 32-page Foreign Reference.